Citation Nr: 1102153	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  09-09 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral peripheral 
neuropathy of the lower extremities, to include as due to 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel




INTRODUCTION

The Veteran served on active duty from December 1969 to March 
1972.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he has peripheral neuropathy of the 
lower extremities related to his active service.  Particularly, 
he claims that his peripheral neuropathy was related to his 
exposure to Agent Orange while he was stationed in Vietnam.

The Board notes that the Veteran currently had a diagnosis of 
peripheral neuropathy of unknown etiology.  The Veteran was 
afforded a VA examination in July 2008, in which the examiner 
stated that the veteran's peripheral neuropathy was related to 
his Agent Orange exposure as other etiologies have been 
eliminated.  However, no rationale for this opinion was provided.  
In light of this competent evidence indicating that the Veteran's 
peripheral neuropathy of the bilateral lower extremities  may be 
related to his active service, including his exposure to Agent 
Orange, the Board has determined that the Veteran should be 
afforded a VA examination to determine the etiology of his 
peripheral neuropathy of the lower extremities.  

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should be afforded a VA 
examination by a neurologist to determine 
the etiology of the peripheral neuropathy 
of the lower extremities.  The claims 
file must be provided to the examiner 
and reviewed prior to the 
examination.  All indicated 
evaluations, studies, and tests should be 
accomplished and any such results must be 
included in the examination report.  
After performing the examination, the 
examiner should opine as to the 
following:  

Whether it is at least as likely as not 
(50% or higher degree of probability) 
that the peripheral neuropathy of the 
lower extremities had its onset in 
service or is etiologically related to 
his active service, to include his 
exposure to Agent Orange.  

A complete rationale for all opinions 
expressed must be provided.

2.	 After the foregoing, the RO should 
review the Veteran's claim.  If the 
determination is adverse to the Veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.  The case should 
then be returned to the Board as 
indicated.  
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


